Citation Nr: 0816639	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  03-00 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a neuropsychological 
disorder to include residuals of functional brain damage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to September 
1982.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California in which service connection for a 
personality disorder was denied.

The medical evidence shows that the veteran may have a 
neuropsychological disability to include the residuals of 
functional brain damage as the result of exposure to toxic 
substances during active service.  The issue has thus been 
recharacterized as reflected on the first page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records show that the veteran was medically 
evacuated after exposure to high concentrations of petroleum 
distillates while painting.  He developed seizures.  No 
evidence of central nervous dysfunction or epilepsy could be 
found, and it was suspected the seizures were psychogenic in 
origin.  He was ultimately diagnosed with conversion 
disorder.

The veteran submitted statements proffered by two lay 
witnesses who knew the veteran before and after his active 
service.  Both witnesses indicate that the veteran exhibited 
differences in behavior following his discharge from active 
service.  They stated he showed signs of depression, was 
easily distraught, was angry, abusive, and appeared to be 
emotionally unstable.

The lay statements establish continuity of the veteran's 
symptomatology from his discharge to the present.

The veteran underwent VA examination in September 2004.  The 
examiner stated he reviewed the claims file and interviewed 
the veteran.  The examiner opined that the veteran may have 
sustained minimal brain damage in service when he was exposed 
to the toxic fumes.  But he also noted that the veteran 
reported he had been drinking heavily, and therefore the 
seizures could have been withdrawal seizures.  The examiner 
thus deferred diagnoses until the veteran could undergo a 
full neuropsychological examination.

The veteran was scheduled for two follow-up examinations.  
Both were canceled and the RO noted in a supplemental 
statement of the case (SSOC) that the veteran failed to 
report for his examinations.  However, it is not clear from 
the record that this is the case.  The veteran has been 
homeless on at least one occasion during the pendency of his 
appeal, and he has changed addresses three times.  
Notwithstanding, the records shows he responded to previous 
requests for information, including responding after receipt 
of the December 2007 supplemental statement of the case in 
January 2008 that he had no additional evidence to submit.

In addition, the examiner in September 2004 found that the 
claims file contained private treatment records for an 
individual with a name similar to the veteran's, and noted 
that the RO had apparently become confused in researching the 
veteran's case based on these records.  The examiner 
recommended that the records be removed, and the case be re-
worked based on the veteran's records.

The record shows the RO mis-spelled the veteran's name when 
it requested his private medical records.  The RO notified 
the veteran that the private treatment records received were 
not his, but made no attempt to obtain the correct records.  
Thereafter, the veteran's claims file was lost and rebuilt.

The record contains inservice evidence of exposure to toxic 
fumes with resultant treatment for a seizure disorder, 
continuity of symptomatology from the veteran's discharge 
from active service to the present, and the VA examiner's 
statement in September 2004 that there may be a present 
disability etiologically linked to the inservice exposure to 
toxic fumes.  

Given the confusion surrounding the veteran's records and the 
RO's mis-spelling of his name, his frequent changes of 
address and homeless status, the fact the claims file was 
lost and rebuilt, and the veteran's responsiveness to the 
RO's other requests, the veteran should be given another 
opportunity to report for examination.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all identified VA and 
non-VA post-service treatment records 
identified by the veteran have been 
obtained.  Specifically, obtain the 
veteran's records from Calvaras County 
Mental Health in San Andreas, California 
and Hacienda Guest Home in Altadena, 
California.  Ensure the records obtained 
are for the veteran.  Document any 
negative responses and inform the veteran 
and his representative so that they may 
make an attempt to obtain the records. 

2.  Schedule the veteran for 
neuropsychological examination to 
determine the nature, extent, and 
etiology of any present 
neuropsychological disorder to include 
residuals of functional brain damage, as 
the September 2004 VA examiner requested.  
All indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence, the 
September 2004 VA examination report, and 
a copy of this remand, must be sent to 
the examiner for review in conjunction 
with the examination. 

The examiner should opine whether it is 
at least as likely as not that any 
diagnosed neuropsychological disorder had 
its onset during the veteran's active 
service or is the result of active 
service or any incident thereof, 
including the exposure to toxic 
materials.

All opinions expressed must be supported 
by complete rationale.  

3.  After undertaking any other 
development deemed appropriate, 
readjudicate the veteran's claim for 
service connection for a 
neuropsychological disorder to include 
residuals of functional brain damage, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, furnish 
him with an SSOC and afford a reasonable 
period of time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for any 
scheduled VA examination without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



